Case 2:19-cv-05065-GW-AS Document 44 Filed 08/24/20 Page 1 of 3 Page ID #:387
                                                                       JS-6

  1    HOLLAND & KNIGHT LLP                    JONAK LAW GROUP, PC
  2    Stacey H. Wang (SBN 245195)             Jennifer L. Jonak (SBN 191323)
       400 South Hope Street 8th Floor         1430 Willamette Street, #145
  3    Los Angeles, CA 90071-2040              Eugene, OR 97401
       Telephone: 213-896-2400                 Telephone: 541-525-9102
  4    Facsimile: 213-896-2450                 Facsimile: 510-291-2910
       stacey.wang@hklaw.com                   jenny@jonak.com
  5    HOLLAND & KNIGHT LLP
  6    Michael B. Eisenberg (pro hac vice)
       31 West 52nd Street
  7    New York, New York 10019
       Telephone: (212) 513-3529
  8    Facsimile: (212) 385-9010
       michael.eisenberg@hklaw.com
  9    Attorneys for Plaintiffs SEOUL
  10   SEMICONDUCTOR CO., LTD. and
       SEOUL VIOSYS CO., LTD.
  11
  12                       UNITED STATES DISTRICT COURT
  13                     CENTRAL DISTRICT OF CALIFORNIA
  14
       SEOUL SEMICONDUCTOR CO.,               Case No. CV 19-5065-GW-ASx
  15   LTD., a Korean corporation, SEOUL
       VIOSYS CO., LTD., a Korean
  16   corporation,                           CONSENT JUDGMENT AND
                                              PERMANENT INJUNCTION
  17                 Plaintiffs,
  18
            v.                                Complaint filed: June 11, 2019
  19
  20   THE FACTORY DEPOT
       ADVANTAGES, INC.,
  21
                     Defendant.
  22
  23
  24
  25
  26
  27
  28

                 CONSENT JUDGMENT AND PERMANENT INJUNCTION
Case 2:19-cv-05065-GW-AS Document 44 Filed 08/24/20 Page 2 of 3 Page ID #:388




  1                 CONSENT JUDGMENT AND PERMANENT INJUNCTION
  2          Plaintiffs Seoul Semiconductor Co., Ltd. and Seoul Viosys Co., Ltd.
  3    (collectively, “Seoul”) and The Factory Depot Advantages, Inc. (“Factory Depot”)
  4    hereby consent to entry of judgment against Factory Depot and in favor of Seoul, as
  5    follows:
  6          1.    U.S. Patent No. 9,022,618, U.S. Patent No. 7,618,162, U.S. Patent No.
  7    8,132,952, U.S. Patent No. 8,829,552, U.S. Patent No. 10,134,967, U.S. Patent No.
  8    9,577,157; U.S. Patent No. 8,525,212; U.S. Patent No. 9,799,800; U.S. Patent No.
  9    9,716,210; and U.S. Patent No. 7,667,225 (collectively, “the Patents in Suit”)
  10 asserted by Seoul in this matter are not invalid.
  11         2.    Factory Depot has sold products that were manufactured by third parties
  12 and have been accused by Seoul in the above-captioned cases. Seoul contends, and
  13 Factory Depot does not dispute, that such products infringe one or more of the
  14 Patents in Suit.
  15         3.    The third party complaint filed by Factory Depot against United Radio
  16 Incorporated dba Bluestar is dismissed with prejudice.
  17         4.    Factory Depot, its officers, agents, servants, attorneys, and other persons
  18 who are in active concert or participation with them who are on actual notice hereof
  19 by personal service or otherwise are hereby permanently enjoined and restrained from
  20 making, using, selling, importing or offering for sale in the United States the
  21 following products and any mere colorable variations thereof until the last to expire
  22 of the Patents in Suit: NAXA NT-5501; PHILIPS BDL4830QL TV; FEIT
  23 BPG1640/827/LED/2; FEIT BR30/10KLED/3(L1); LORELL 99770 Desk Lamp;
  24 LORELL 99774 Desk Lamp; SAFCO 1001BL; SAFCO 1001WH; and SATCO
  25 S9406.
  26         5.    The Parties shall bear their own costs, expenses and attorneys’ fees.
  27
  28
                                      2
                   CONSENT JUDGMENT AND PERMANENT INJUNCTION
Case 2:19-cv-05065-GW-AS Document 44 Filed 08/24/20 Page 3 of 3 Page ID #:389




  1          This Court retains exclusive jurisdiction to enforce this Consent Judgment and
  2    Permanent Injunction..
  3
  4    IT IS SO ORDERED.
  5
  6    DATED: August 24, 2020
                                                HON. GEORGE H. WU,
  7                                             U.S. DISTRICT JUDGE
  8
  9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                     3
                  CONSENT JUDGMENT AND PERMANENT INJUNCTION
